Case 2:19-cr-00008-NR Document 331 Filed 03/01/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA

VS Criminal Case No. 2:19-cr-00008

Pree” Nee Neer See See”

OMARI PATTON

 

WAIVER OF DETENTION HEARING

I understand that I have the right to a detention hearing in connection with
the federal charges that have been brought against me.

I hereby waive my right to a detention hearing at this time reserving the right
to request a detention hearing if and when the issue becomes relevant.

I also agree to the entry of a detention order by this district.

Shi

\
DATE: 2-25-19 ~ -

Counsdl Byr Defendant

 

 
